Citation Nr: 0530756	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for renal insufficiency from 
June 15, 2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for renal 
insufficiency and assigned a 60 percent evaluation.

The veteran is also service connected for disseminated 
tuberculosis and granulomatous disease with liver involvement 
and "urinary tract involvement," inactive, rated as 30 
percent disabling.  In light of the rating description 
assigned for renal insufficiency and the provisions of 38 
C.F.R. § 4.14 (2005) which preclude pyramiding, the RO, to 
avoid confusion, should amend the description of the liver 
disorder. 

In March 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the transcript of that hearing is of record.

On appeal the veteran has raised the issue of entitlement to 
service connection for hypertension secondary to renal 
dysfunction.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.   

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

At the March 2005 Board hearing the veteran testified that he 
was awarded Social Security Administration (SSA) disability 
benefits in March 2004.  Unfortunately, a copy of the SSA 
award determination or copies of the medical records used by 
the SSA in making that determination do not appear to be in 
the claims folder.  The Court has held that where there is 
notice that the veteran is receiving SSA disability benefits 
VA has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).

The veteran also testified, in essence, that his disability 
had worsened since a January 2004 VA examination.  
Specifically, he states that he has had increased back pain, 
surgery, and has needed to use a special catheter to drain 
his bladder.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95; 60 Fed.Reg. 43186 (1995).  See also 38 
C.F.R. § 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1995).

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1. The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who have treated 
him for renal dysfunction since June 
2002.   After the veteran has signed any 
necessary releases, the RO should attempt 
to obtain copies of all treatment records 
identified that have not been previously 
secured.  Any records received should be 
associated with the claims folder. All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file. The veteran is to 
be notified of any unsuccessful efforts 
in this regard. All records for treatment 
through the VA Medical Center, dated from 
June 2002 to the present should also be 
obtained.

2.  The RO should obtain from the SSA a 
copy of its determination regarding the 
veteran as well as copies of the medical 
records used by SSA in considering his 
claim for SSA benefits.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA genitourinary examination by a board 
certified urologist.  In light of 
transportation concerns it is requested 
that the examination be conducted at a 
location near the appellant's home town 
if possible.  The purpose of the 
examination is to determine the nature 
and extent of the service- connected 
disability.  The veteran's entire claims 
file be made available to the examiner 
for review in this case.  All appropriate 
laboratory tests and studies are to be 
performed, and all findings are to be 
reported in detail.  The examination must 
address the extent to which the veteran 
experiences any renal dysfunction in a 
manner consistent with the latest AMIE 
worksheet for evaluating renal 
dysfunction.  Any opinions or conclusions 
expressed should be supported by a 
complete rationale.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK. R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

